In a negligence action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Queens County, *554entered March 15, 1978, which (1) granted the defendants’ motion to (a) vacate an order of attachment and (b) dismiss the complaint, inter alia, for lack of quasi in rem jurisdiction, and (2) denied the plaintiffs motion to strike the defendants’ first affirmative defense of lack of jurisdiction. Order affirmed, with $50 costs and disbursements. The plaintiffs failure to serve a summons on the defendants within 60 days of the issuance of the order of attachment renders the order of attachment null and void (see CPLR 6213). Hopkins, J. P., Martuscello, Rabin and Margett, JJ., concur!